COURT OF APPEALS NO. 04-15-00037-CV
                             TRIAL COURT CASE NO. 2015CV00334



                                    JAMES W. MYART JR
                                            Appellant
                                               VS.


                                    DEBORAH MURDOCK
                                            Appellee




                               ORDER OF EXTENSION AND
                                  NOTICE OF HEARING
                                 To conduct INDIGENCY

        The Trial Court request additional extension to conduct indigency as ordered

Court of Appeals. The Trial Court notice sent was returned by US POSTAL unable to

forward due to insufficient zip code to James W. Mryart Junior.

        The above-styled and numbered cause is hereby set for a hearing on      March

19^ 2015 at 9:00 a.m. in County Court at Law Number No. Two (2). 4lh Floor Bexar
County Justice Center, 300 Dolorosa Street, San Antonio, TX 78205.


        SIGNED this 6th day of March, 2015.



                                                  Jason p. Wolff
                                                        Presidi
                                                  Judge Presiding

Appellant:
James W Myart Junior
223 Anton
San Antonio. TX 78223

Attorney(s) for Appellee:
R David Fritsche
921 Proton Road
San Antonio,   TX 78258

CC: Gerald Rickhoff (DELIVERED VIA EMAIL)
CC: Dinah L Gaines (DELIVERED VIA EMAIL)